02-10-270-CV












 
 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO.
2-10-270-CV
 
 
ERMA FAYE PARKER,                                                                     APPELLANTS
INDIVIDUALLY AND AS 
PERSONAL REPRESENTATIVE 
OF THE ESTATE OF DEBRA 
HORN, DECEASED AND AS 
NEXT FRIEND OF JACOB HORN 
AND VICTORIA HORN, 
MINOR CHILDREN AND RONDELL 
PARKER, INDIVIDUALLY                                                                                      
 
                                                             V.
 
MARIAMME KOLA, AND                                                                     APPELLEES
ALBERTSON'S, INC., 
INDIVIDUALLY AND D/B/A 
ALBERTSON'S SAV-ON PHARMACY                                                                    
                                                                                                                            
 
----------
 
FROM
THE 153RD DISTRICT COURT OF TARRANT COUNTY
 
----------
 
MEMORANDUM OPINION[1]
AND JUDGMENT
 
----------
We
have considered “Appellants=
Motion To Dismiss Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the appeal
with prejudice.  See Tex. R. App.
P. 42.1(a)(1), 43.2(f).
Costs
of the appeal shall be paid by appellants, for which let execution issue.  See Tex. R. App. P. 42.1(d). 
 
PER
CURIAM
PANEL:  LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.  
 
DELIVERED:  August 26, 2010  




[1]See Tex. R. App. P. 47.4.